DETAILED ACTION
In response to communications filed on 25 November 2020, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 9 recites “using the training vectors, training a machine learning module”. The claims do not recite functionality, but instead recites what the training vectors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 12 recites “using an encoder”. The claims do not recite functionality, but instead recites what the encoder is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 17 recites “using the plurality of training vectors, training a machine learning module”. The claims do not recite functionality, but instead recites what the training vectors are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Drawings
Figures 2A, 3 and 4E have gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-16 are directed to an abstract idea without significantly more.

Step 1:
Claims 1-12 are recited as being directed to a “method”. Claims 13-16 are recited as being directed to a “system”. Claims 17-20 are recited as being directed to a “computer program product”. Thus claims 1-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
generating a full query vector that is representative of the query image, the full query vector being within a first dimensional space; 
projecting the full query vector to a reduced dimensional space having a dimensionality lower than the first dimensional space, to generate a query vector; 
identifying an attribute direction in the reduced dimensional space that corresponds to the attribute, wherein a characteristic of the attribute changes along the attribute direction in the reduced dimensional space; 
searching a plurality of candidate vectors of the reduced dimensional space, based on (i) the attribute direction, (ii) the query vector, and (iii) the preference value associated with the attribute, to identify a target vector included in the plurality of candidate vectors, the target vector representative of a corresponding target image; and
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally apply evaluation to apply an algorithm to generate a full query vector and then reducing the dimensions to generate query vector. A human mind can apply evaluation to identify attribute directions in the reduced dimensional space and then searching candidate vectors in the reduced dimensional space based on specific criteria to determine a target image. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
	receiving a query image, along with a query to initiate a search process to find other images based on the query image, the query including a preference value associated with an attribute, wherein the preference value is indicative of a level of emphasis to be placed on the attribute during the search process;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of query  information and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
causing display of the target image.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
	receiving a query image, along with a query to initiate a search process to find other images based on the query image, the query including a preference value associated with an attribute, wherein the preference value is indicative of a level of emphasis to be placed on the attribute during the search process;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of query information being received appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
causing display of the target image.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 2, 
Step 2A: Prong One: 
Claim 2 recites limitations:
the query further includes an intensity value associated with the attribute; and 
the intensity value is indicative of a characterization of the attribute that is to be searched.
These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
	A human being can mentally apply observation to determine that query includes intensity value that indicates characterization of the attributes to be searched. 

Regarding claims 3-8,
Step 2A: Prong One: 
Claim 3 recites limitations:
prior to searching the plurality of candidate vectors, modifying the query vector, based on the intensity value, such that the query vector, as modified, at least in part reflects the characterization of the attribute as indicated by the intensity value; 
wherein the plurality of candidate vectors is searched, based on the query vector after the modification.
Claim 4 recites limitations:
wherein the attribute is a first attribute, the attribute direction is a first attribute direction, and the preference value is a first preference value, and wherein the query includes a second preference value associated with a second attribute, and the method further comprises: 
identifying a second attribute direction in the reduced dimensional space that corresponds to the second attribute; 
wherein the plurality of candidate vectors is searched, further based on the (i) the second attribute direction and (ii) the second preference value.
Claim 5 recites limitations:
wherein the first attribute direction corresponding to the first attribute is orthogonal to the second attribute direction corresponding to the second attribute, in the reduced dimensional space.
Claim 6 recites limitations:
the first preference and the second preference are embedded as corresponding diagonal entries in a weightage matrix.
Claim 7 recites limitations:
identifying a first distance and a second distance, respectively, corresponding to a first candidate vector and a second candidate vector of the plurality of candidate vectors, wherein the first distance is based on (i) a distance between the first candidate vector and the query vector, (ii) the direction matrix, and (iii) the weightage matrix, and wherein the second distance is based on (i) a distance between the second candidate vector and the query vector, (ii) the direction matrix, and (iii) the weightage matrix; and 
identifying the first candidate vector, and not the second candidate vector, as the target vector during the search, in response to the first distance being less than a threshold and the second distance being greater than the threshold, and/or in response to the first distance being less than the second distance.
Claim 8 recites limitations:
for each candidate image of a plurality of candidate images, generating a corresponding full candidate vector of the first dimensional space, to provide a plurality of full candidate vectors; and 
projecting each full candidate vector to the reduced dimensional space, to generate a corresponding candidate vector, such that the plurality of candidate vectors is generated corresponding to the plurality of candidate images.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can apply evaluation to modify the query vector based on the intensity value and searching candidate vectors based on the modified query vector. A human mind can evaluate to determine first attribute direction and second attribute direction in reduced dimensional space and search candidate vectors based on second attribute direction along with second preference value. A human being can evaluate to determine that the first attribute direction and second attribute directions are orthogonal. A human mind can apply evaluate to have first attribute direction and second attribute direction as rows in direction matrix and also have first preference and second preference as diagonal entries in a weighted matrix. A human being can determine first and second distance based on specific criteria and also identify the first candidate vector as the target vector based on the threshold distances. A human being can evaluate to generate a full candidate vector for each candidate image and then after reducing the dimensional space generating a candidate vector. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 

Regarding claim 13, 
Step 2A: Prong One: 
Claim 13 recites limitations:
generate a query vector representative of the query image, 
modify the query vector based on the intensity value, such that the query vector, as modified, at least in part reflects the characterization of the attribute as indicated by the intensity value, 
search a plurality of candidate search vectors, based on (i) the query vector as modified, and (ii) the preference value associated with the attribute, to identify a target search vector corresponding to a target image within a search database; and 
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can mentally apply evaluation to apply an algorithm to generate a query vector and then modifying query vector based on the intensity value. A human mind can apply evaluation to search candidate vectors based on specific criteria to determine a target image. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
	receive the query image, along with a query to initiate a search process to find other images based on the query image, the query comprising (i) an identification of an attribute, (ii) a preference value indicating a level of emphasis to be placed on the attribute during the search, and (iii) an intensity value indicating a characterization of the attribute during the search process,
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of query  information and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
causing display of the target image.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
	receive the query image, along with a query to initiate a search process to find other images based on the query image, the query comprising (i) an identification of an attribute, (ii) a preference value indicating a level of emphasis to be placed on the attribute during the search, and (iii) an intensity value indicating a characterization of the attribute during the search process, 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of query information being received appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
causing display of the target image.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claims 14-16,
Step 2A: Prong One: 
Claim 14 recites limitations:
identify an attribute direction in the reduced dimensional space that corresponds to the attribute; and 
search the plurality of candidate search vectors, based further on the attribute direction.
Claim 15 recites limitations:
generate the query vector representative of the query image, such that the query vector is in a first space having a first dimension; and 
prior to modifying the query vector, project the query vector is a second space having a second dimension that is less than the first dimension.
Claim 16 recites limitations:
identify the second space having the second dimension, such that the projected query vector in the second dimension retains substantially all attribute information of the query vector in the first space having the first dimension.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human being can apply evaluation to identify attribute direction in the reduced dimensional space and search the plurality candidate search vectors based on attribute direction. A human mind can evaluate to generate the query vector in a first dimension and before modifying the query vector, projecting the query vector in a second space that has less dimensions. A human mind can evaluate to identify the second space that in the second dimension retains substantially all the attribute information from the first space. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2014/0153832 A1, hereinafter “Kwatra”) in view of Dandekar et al. (US 10,552,471 B1, hereinafter “Dandekar”) further in view of Neumann (US 2021/0343392 A1, hereinafter “Neumann”).

Regarding claim 1, Kwatra teaches
A method for performing an image search, the method comprising: (see Kwatra, [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”). 
receiving a query image, along with a query to initiate a search process to find other images based on the query image, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”;  [0038] “the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes”; [0018] “a system can pre-process a collection of source images to find and score various facial attributes of faces depicted in those source images. Such facial attributes can include facial expressions (happy, sad, angry, etc.) or other facial features ( e.g., eyes open or closed, or presence of sunglasses, facial hair, etc.)”) the query including a preference value associated with an attribute, wherein the preference value is indicative of a level of emphasis to be placed on the attribute during the search process; (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”).
within a first dimensional space; (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”).
and (iii) the preference value associated with the attribute, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”; [0061] “gives a multi-dimensional feature vector for a single spatial window… can be combined into a high dimensional feature vector… a continuous score that ranks multiple faces of a person relative to a particular attribute”) a corresponding target image; and (see Kwatra, [0042] “after receiving indication of the desired facial attributes in block 206, in block 208 the method searches stored data associated with the selected face in the target image to find the desired facial attributes in the source images”; [0049] “a single face from the source images that has all the desired facial attributes can be selected as the best match”).
causing display of the target image (see Kwatra, [0050] “the entire selected face depicted in the target image is replaced with a source image portion that also depicts an entire face and is provided from a single source image”). 
Kwatra does not explicitly teach generating a full query vector that is representative of the query image, the full query vector being within a first dimensional space; projecting the full query vector to a reduced dimensional space having a dimensionality lower than the first dimensional space, to generate a query vector; identifying an attribute direction in the reduced dimensional space that corresponds to the attribute, wherein a characteristic of the attribute changes along the attribute direction in the reduced dimensional space; searching a plurality of candidate vectors of the reduced dimensional space, based on (i) the attribute direction, (ii) the query vector, to identify a target vector included in the plurality of candidate vectors, the target vector representative of a corresponding target image.
However, Dandekar discloses feature vectors and also discloses
generating a full query vector that is representative of the query image, the full query vector being associated with a specific dimension (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”). 
projecting the full query vector to a reduced dimensional space having a dimensionality lower than the first dimensional space, to generate a query vector; (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”).
in the reduced dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”) in the reduced dimensional space; (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”). 
searching a plurality of candidate vectors of the reduced dimensional space, based on… (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) (ii) the query vector,… (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col12 lines14-16] “a set of candidate feature vectors can be selected from a large number of PCA feature vectors stored in the PCA feature database 330”) to identify a target vector included in the plurality of candidate vectors, the target vector representative of (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating query vector, reducing the dimensional space and determining target vectors as being disclosed and taught by Dandekar in the system taught by Kwatra to yield the predictable results of effectively identifying multiple persons in a digital image (see Dandekar, [col1 lines6-10] “The present disclosure relates to identifying multiple persons in a digital image, more particularly, to systems and methods for determining identities of two or more persons in a query image, such as a still image (photo) or a video image, by measuring the strength of connection between them”).
The proposed combination of Kwatra and Dandekar does not explicitly teach identifying an attribute direction in the reduced dimensional space that corresponds to the attribute, wherein a characteristic of the attribute changes along the attribute direction; (i) the attribute direction.
However, Neumann discloses machine-learning process training data sets and also teaches
identifying an attribute direction in a specific dimensional space that corresponds to the attribute, wherein a characteristic of the attribute changes along the attribute direction (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
(i) the attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attribute directions as being disclosed and taught by Neumann in the system taught by the proposed combination of Kwatra and Dandekar to yield the predictable results of efficiently determining similarities between vectors based on the directions (see Neumann, [0049] “Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same; thus, as a non-limiting example, a vector represented as [5, 10, 15] may be treated as equivalent, for purposes of this disclosure, as a vector represented as [1, 2, 3]. Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).

Regarding claim 2, the proposed combination of Kwatra, Dandekar and Neumann teaches
wherein: the query further includes an intensity value associated with the attribute; and (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
the intensity value is indicative of a characterization of the attribute that is to be searched (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).

Regarding claim 4, the proposed combination of Kwatra, Dandekar and Neumann teaches
wherein the attribute is a first attribute, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute is the first attribute) the attribute direction is a first attribute direction, (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) and the preference value is a first preference value, and (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute is more emphasized so it has the first preference value of more emphasis) wherein the query includes a second preference value associated with a second attribute, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”; [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” –  facial hair is the second attribute with preference value of less emphasis) and the method further comprises: (see Kwatra, [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”).
identifying a second attribute direction (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) in the reduced dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”) that corresponds to the second attribute; (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” –  facial hair is the second attribute with preference value of less emphasis). 
wherein the plurality of candidate vectors is searched, further based on (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) the (i) the second attribute direction and (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) (ii) the second preference value (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”; [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” –  facial hair is the second attribute with preference value of less emphasis). The motivation for the proposed combination is maintained. 

Regarding claim 8, the proposed combination of Kwatra, Dandekar and Neumann teaches
further comprising: for each candidate image of a plurality of candidate images, (see Kwatra, [0047] “the method can look for matches to multiple facial attributes that are all depicted in a single face portion of a source image”; [0032] “facial attributes are detected in the source images and are scored based on the presence and/or degree of the attributes in each source image”) generating a corresponding full candidate vector of the first dimensional space, to provide a plurality of full candidate vectors; and (see Dandekar, [col8 lines60-67] “two sets of candidate feature vectors ( or, shortly candidate vector sets) C1 602 and C2 604… C1 602 is assumed to correspond to the face image 205a… and include candidate feature vectors”; [col8 lines41-43] “The closer a vector is to the query feature vector in the 3-dimensional vector space, the higher score the vector may get”).
projecting each full candidate vector to the reduced dimensional space, to generate a corresponding candidate vector, such that the plurality of candidate vectors is generated (see Dandekar, [col5 lines34-47] “for reducing the dimension of extracted feature vectors; a prefilter… selecting a set of vectors among the candidate feature vectors based on the calculated strength. Using the information of the user profiles 206a-206m that correspond to the selected set of candidate feature vectors, the identities 316 of the persons in the query image 204 may be determined”) corresponding to the plurality of candidate images (see Kwatra, [0047] “the method can look for matches to multiple facial attributes that are all depicted in a single face portion of a source image”; [0032] “facial attributes are detected in the source images and are scored based on the presence and/or degree of the attributes in each source image”). The motivation for the proposed combination is maintained.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Neumann in view of Bellis et al. (US 10,503,908 B1, hereinafter “Bellis”).

Regarding claim 3, the proposed combination of Kwatra, Dandekar and Neumann teaches
prior to (see Kwatra, [0031] “before a target image is to have facial attributes modified”) searching the plurality of candidate vectors,… (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) based on the intensity value, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) reflects the characterization of the attribute as indicated by (see Neumann, [0049] “characterizing the relative quantities of attributes in the n-tuple”) the intensity value; (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
wherein the plurality of candidate vectors is searched, (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”).
The proposed combination of Kwatra, Dandekar and Neumann does not explicitly teach modifying the query vector, such that the query vector, as modified, at least in part wherein the plurality of candidate vectors is searched based on the query vector after the modification. 
However, Bellis discloses query vectors and also teaches 
modifying the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) such that the query vector, as modified, at least in part (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) searching based on the query vector after the modification (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”; [col10 lines35-38] “the query generation process may be refined to generate the aforementioned modified version of query vector 204, which may then be used to search storage system(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of modifying query vector as being disclosed and taught by Bellis in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of improving query generation and/or selection (see Bellis, [col6 lines39-48] “Evaluation logic 124 may be a component of a vulnerability assessment server that analyzes the accuracy of query results. For example, evaluation logic 124 may sort out false positives and/or false negatives based on comparing the query results to any of a variety of data with a known accuracy, such as the results of similar queries, the results of conventional scanning techniques, user feedback, and/or the like. The output of evaluation logic 124 may be provided to query generation logic 120 to improve query generation and/or selection”).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Neumann in view of Mueller et al. (US 2018/0348998 A1, hereinafter “Mueller”).

Regarding claim 5, the proposed combination of Kwatra, Dandekar and Neumann teaches
wherein the first attribute direction (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) corresponding to the first attribute… (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” – happiness attribute is the first attribute) the second attribute direction (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) corresponding to the second attribute, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” –  facial hair is the second attribute with preference value of less emphasis) in the reduced dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”).
The proposed combination of Kwatra, Dandekar and Neumann does not explicitly teach the first attribute is orthogonal to the second attribute direction. 
However, Mueller discloses relationships between data samples and also teaches
two attributes is orthogonal to each other (see Mueller, [0236] “methods for high-dimensional data include simple bivariate scatterplots which might either be just bivariate using two attribute axes as a projection basis, or multivariate where the projection basis is formed by two general axes oriented in arbitrary (but orthogonal) directions of the high-dimensional space”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes being orthogonal as being disclosed and taught by Mueller in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of effectively displaying attributes and their relationships (see Mueller, [0101] “generate a mapping that allows users to appreciate all three types of relationships in a single user interface display: (1) the patterns of the collection of data samples, (2) the patterns of the collection of attributes, and (3) the relationships of data samples with the attributes and vice versa”).

Regarding claim 9, the proposed combination of Kwatra, Dandekar and Neumann teaches
for each training image of a plurality of training images, (see Kwatra, [0058] “training images may have been evaluated to have the associated facial attribute by users or other persons, search results”) generating a corresponding training vector of the first dimensional space, to provide a plurality of training vectors; and (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”; [0049] “a vector may be represented, without limitation, in n-dimensional space… to classify an input vector including a plurality of user data to vectors representing similar users' data”).
using the training vectors, (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”) training a machine learning module to assign, (see Neumann, [0030] “computing device 104 and/or system 100 may calculate using a supervised machine-learning process as described below; supervised machine-learning process may be trained using training data”) to each of a plurality of attributes, a corresponding attribute direction of a plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) within the first dimensional space, (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”) such that (i) at least one attribute direction of the plurality of attribute directions… (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) to at least one or more other attribute directions, and (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) (ii) one or more attribute directions of the plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) has a sparsity below a threshold level (see Neumann, [0032] “Cluster analysis may be performed by various cluster models that include connectivity models such as hierarchical clustering, centroid models such ask-means, distribution models such as multivariate normal distribution, density models such as density-based spatial clustering”; [0036] “may select a plurality of clusters having low degree of similarity index… Degree of similarity index values may be compared to a threshold number indicating a minimal degree of relatedness”).
The proposed combination of Kwatra, Dandekar and Neumann does not explicitly teach attribute directions is orthogonal to at least one or more other attribute directions. 
However, Mueller discloses relationships between data samples and also teaches
two attributes are/ is orthogonal to each other (see Mueller, [0236] “methods for high-dimensional data include simple bivariate scatterplots which might either be just bivariate using two attribute axes as a projection basis, or multivariate where the projection basis is formed by two general axes oriented in arbitrary (but orthogonal) directions of the high-dimensional space”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes being orthogonal as being disclosed and taught by Mueller in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of effectively displaying attributes and their relationships (see Mueller, [0101] “generate a mapping that allows users to appreciate all three types of relationships in a single user interface display: (1) the patterns of the collection of data samples, (2) the patterns of the collection of attributes, and (3) the relationships of data samples with the attributes and vice versa”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Neumann in view of Deisher et al. (US 2018/0121796 A1, hereinafter “Deisher”).

Regarding claim 6, the proposed combination of Kwatra, Dandekar and Neumann teaches
wherein: the first attribute direction and the second attribute direction (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions).
the first preference and the second preference (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications” –  happiness attribute is the first attribute with preference value of more emphasis and facial hair is the second attribute with preference value of less emphasis).
The proposed combination of Kwatra, Dandekar and Neumann does not explicitly teach the first attribute direction and the second attribute are embedded as corresponding rows in a direction matrix; and the first preference and the second preference are embedded as corresponding diagonal entries in a weightage matrix. 
However, Deisher discloses neural network layers and also teaches
The groups of input elements are embedded as corresponding rows in a direction matrix; and (see Deisher, [0314] “the groups of input elements in the same direction as the row or column major storage and arranged to be processed group by group”).
elements are embedded as corresponding diagonal entries in a weightage matrix (see Deisher, [0314] “where a diagonal matrix is used as the weight matrix”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of rows in matrix and weightage matrix as being disclosed and taught by Deisher in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of applying neural networks to effectively analyze data (see Deisher, [0314] “the computer-implemented method of neural network propagation further comprises comprising performing… an active list (AL) affine layer wherein less than all outputs of a layer are to be processed, and a diagonal affine layer where a diagonal matrix is used as the weight matrix”).

Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar, Neumann and Mueller in view of Batruni (US 10,621,268 B1, hereinafter “Batruni”).

Regarding claim 10, the proposed combination of Kwatra, Dandekar, Neumann and Mueller teaches
the plurality of training vectors; (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”). 
identifying the reduced dimensional space, based on (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”) (i) the plurality of attribute directions and (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
The proposed combination of Kwatra, Dandekar, Neumann and Mueller does not explicitly teach generating a matrix comprising at least sections of the plurality of training vectors; performing a singular value decomposition (SVD) of the matrix, to identify a plurality of singular vectors associated with the matrix; identifying one or more dominant singular vectors from the plurality of singular vectors; and (ii) the one or more dominant singular vectors.
However, Batruni discloses analysis of  interconnections of nodes and also teaches
generating a matrix comprising at least sections of tensor data (see Batruni, [col12 lines36-37] “includes multiple matrices and forms a plurality of vectors across one or more dimensions”).
performing a singular value decomposition (SVD) of the matrix, to identify a plurality of singular vectors associated with the matrix; (see Batruni, [col3 lines18-20] “performing singular value decompositions (SYDs) on the plurality of harmonic matrices to obtain a plurality of corresponding SYD results”). 
identifying one or more dominant singular vectors from the plurality of singular vectors; and (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”).  
(ii) the one or more dominant singular vectors (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”; [col11 line11] “performing an N-dimensional spectral reduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of rows in matrix and weightage matrix as being disclosed and taught by Batruni in the system taught by the proposed combination of Kwatra, Dandekar, Neumann and Mueller to yield the predictable results of having analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions (see Batruni, [col1 lines30-40] “The results are often limited in terms of providing insight into complex relationships among data points and effectively measuring the influence of the clusters. Because the processing usually treats data sets independently, information about the interconnections between different types of data is sometimes lost. It would be useful to have techniques that are more efficient and require less computational resources. It would also be useful to have analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions”).

Regarding claim 11, the proposed combination of Kwatra, Dandekar, Neumann, Mueller and Batruni teaches
wherein at least sections of the plurality of training vectors used to (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”) generate the matrix comprises (see Batruni, [col12 lines36-37] “includes multiple matrices and forms a plurality of vectors across one or more dimensions”) a representation of a full training vector (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”) in a subspace that is not spanned by the plurality of attribute directions (see Batruni, [col4 lines3-4] “data access needs to be bi-directional or unidirectional”). The motivation for the proposed combination are maintained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Neumann in view of Chen et al. (US 2021/0279952 A1, hereinafter “Chen”).

Regarding claim 12, the proposed combination of Kwatra, Dandekar and Neumann teaches
wherein generating the full query vector comprises: (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”).
using an encoder,… (see Neumann, [0067] “encoding a sequence of instructions for”) to generate the full query vector from the query image (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”). 
The proposed combination of Kwatra, Dandekar and Neumann does not explicitly teach which implements an inverse function of at least a section of a Style Generative Adversarial Network (StyleGAN).
However, Chen discloses inverse graphics network and also teaches 
which implements an inverse function of at least a section of a Style Generative Adversarial Network (StyleGAN), (see Chen, [0024] “a StyleGAN model can be used to generate large, accurate sets of multi-view data in short time and with relatively little processing resources required. A StyleGAN model can take an input image 140 and generate multiple different view images 140 for use in training an inverse graphics network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of StyleGAN as being disclosed and taught by Chen in the system taught by the proposed combination of Kwatra, Dandekar and  Neumann to yield the predictable results of significantly improve performance with respect to conventional inverse graphics networks trained on existing datasets (see Chen, [0029] “In various approaches, an entire architecture can be trained iteratively using cycle consistency losses. Such an approach can provide significantly improved performance with respect to conventional inverse graphics networks trained on existing datasets, both quantitatively and via user studies”).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra in view of Dandekar further in view of Bellis.

Regarding claim 13, Kwatra teaches
A system for searching images based on a query image, the system comprising: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”). 
one or more processors; (see Kwatra, [0008] “a system can include a storage device and at least one processor”). 
an image search system executable by the one or more processors to (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “[0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”; [0008] “a system can include a storage device and at least one processor”).
receive the query image, along with a query to initiate a search process to find other images based on the query image, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”;  [0038] “the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes”; [0018] “a system can pre-process a collection of source images to find and score various facial attributes of faces depicted in those source images. Such facial attributes can include facial expressions (happy, sad, angry, etc.) or other facial features ( e.g., eyes open or closed, or presence of sunglasses, facial hair, etc.)”) the query comprising (i) an identification of an attribute, (see Kwatra, [0039] “An attribute indicator 334 can be moved along the circle 324 based on input from the user such that desired facial attributes corresponding to the nearest or surrounding icons”) (ii) a preference value indicating a level of emphasis to be placed on the attribute during the search, and (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”) (iii) an intensity value indicating a characterization of the attribute during the search process, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile (e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
based on the intensity value,… (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) reflects the characterization of the attribute as indicated by the intensity value, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”; [0058] “to look for the particular characteristics common to its associated facial attribute and distinguish that facial attribute from other facial attributes”).
(ii) the preference value associated with the attribute,… (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”; [0061] “gives a multi-dimensional feature vector for a single spatial window… can be combined into a high dimensional feature vector… a continuous score that ranks multiple faces of a person relative to a particular attribute”) within a search database; and (see Kwatra, [0031] “method pre-processes stored data from source images for facial attributes”; [0029] “one or more storage devices such as a database 106 and/or other storage device”). 
cause display of the target image (see Kwatra, [0050] “the entire selected face depicted in the target image is replaced with a source image portion that also depicts an entire face and is provided from a single source image”).
Kwatra does not explicitly teach generate a query vector representative of the query image, modify the query vector based on the intensity value, such that the query vector, as modified, at least in part reflects the characterization of the attribute as indicated by the intensity value, search a plurality of candidate search vectors, based on (i) the query vector as modified, and to identify a target search vector corresponding to a target image.
However, Dandekar discloses feature vectors and also discloses
generate a query vector representative of the query image, (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”). 
search a plurality of candidate search vectors, based on (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) to identify a target search vector corresponding to a target image (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating query vector, reducing the dimensional space and determining target vectors as being disclosed and taught by Dandekar in the system taught by Kwatra to yield the predictable results of effectively identifying multiple persons in a digital image (see Dandekar, [col1 lines6-10] “The present disclosure relates to identifying multiple persons in a digital image, more particularly, to systems and methods for determining identities of two or more persons in a query image, such as a still image (photo) or a video image, by measuring the strength of connection between them”).
The proposed combination of Kwatra and Dandekar does not explicitly teach modify the query vector; such that the query vector, as modified, at least in part; (i) the query vector as modified, and. 
However, Bellis discloses query vectors and also teaches 
modify the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) such that the query vector, as modified, at least in part (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) searching based on (i) the query vector as modified, and (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”; [col10 lines35-38] “the query generation process may be refined to generate the aforementioned modified version of query vector 204, which may then be used to search storage system(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of modifying query vector as being disclosed and taught by Bellis in the system taught by the proposed combination of Kwatra and Dandekar to yield the predictable results of improving query generation and/or selection (see Bellis, [col6 lines39-48] “Evaluation logic 124 may be a component of a vulnerability assessment server that analyzes the accuracy of query results. For example, evaluation logic 124 may sort out false positives and/or false negatives based on comparing the query results to any of a variety of data with a known accuracy, such as the results of similar queries, the results of conventional scanning techniques, user feedback, and/or the like. The output of evaluation logic 124 may be provided to query generation logic 120 to improve query generation and/or selection”).

Regarding claim 15, the proposed combination of Kwatra, Dandekar and Bellis teaches
wherein the image search system is further to: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”). 
generate the query vector representative of the query image, such that the query vector is (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”) in a first space having a first dimension; and (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”).
prior to (see Kwatra, [0031] “before a target image is to have facial attributes modified”) modifying the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) project the query vector is a second space having a second dimension that is less than the first dimension (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”). The motivation for the proposed combination is maintained.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Bellis in view of Neumann.

Regarding claim 14, the proposed combination of Kwatra, Dandekar and Bellis teaches
wherein the image search system is further to: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”).
in the reduced dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”).
search the plurality of candidate search vectors, based further on (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”).
However, Neumann discloses machine-learning process training data sets and also teaches
identify an attribute direction in a specific dimensional space that corresponds to the attribute; and (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
(i) the attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attribute directions as being disclosed and taught by Neumann in the system taught by the proposed combination of Kwatra, Dandekar and Bellis to yield the predictable results of efficiently determining similarities between vectors based on the directions (see Neumann, [0049] “Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same; thus, as a non-limiting example, a vector represented as [5, 10, 15] may be treated as equivalent, for purposes of this disclosure, as a vector represented as [1, 2, 3]. Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Dandekar and Bellis in view of Padala et al. (US 2016/0337226 A1, hereinafter “Padala”).

Regarding claim 16, the proposed combination of Kwatra, Dandekar and Bellis teaches
wherein the image search system is further to: (see Kwatra, [0065] “Method 500 can be implemented on one or more systems”; [0064] “the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved”).
identify the second space having the second dimension, (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”) such that the projected query vector in the second dimension… (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”) in the first space having the first dimension (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”).
The proposed combination of Kwatra, Dandekar and Bellis does not explicitly teach the second dimension retains substantially all attribute information of the query vector. 
However, Padala discloses processing of metric data and also teaches
the reduced dimension retains substantially all attribute information of the query vector (see Padala, [0057] “Principle feature analysis (“PFA”) is a technique used to select a subset of the dimensions of a high-dimensional data space that includes a significant portion of the overall variance within the data set. FIGS. 15A-F illustrate the operations conducted in principal feature analysis to select a subset of the attributes, or dimensions, of a set of metric data in order to reduce the dimensionality of the metric data while retaining much of the useful information in the metric data. By reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attribute information as being disclosed and taught by Padala in the system taught by the proposed combination of Kwatra, Dandekar and Bellis to yield the predictable results of reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions (see Padala, [0057] “Principle feature analysis ("PFA") is a technique used to select a subset of the dimensions of a high-dimensional data space that includes a significant portion of the overall variance within the data set. FIGS. 15A-F illustrate the operations conducted in principal feature analysis to select a subset of the attributes, or dimensions, of a set of metric data in order to reduce the dimensionality of the metric data while retaining much of the useful information in the metric data. By reducing the dimensionality, much of the redundancy in information is removed and the lower dimensionality facilitates identification of meaningful patterns and distributions”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann in view of Kwatra and further in view of Mueller.

Regarding claim 17, Neumann teaches
A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out, the process comprising: (see Neumann, [0067] “machine-readable medium, as used herein, is intended to include a single medium as well as a collection of physically separate media, such as, for example, a collection of compact discs or one or more hard disk drives in combination with a computer memory”; [0070] “Computer system 500 includes a processor 504”). 
generating a corresponding training vector of a first dimensional space, to provide a plurality of training vectors; and (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”; [0049] “a vector may be represented, without limitation, in n-dimensional space… to classify an input vector including a plurality of user data to vectors representing similar users' data”). 
using the plurality of training vectors, (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”) training a machine learning module to assign, (see Neumann, [0030] “computing device 104 and/or system 100 may calculate using a supervised machine-learning process as described below; supervised machine-learning process may be trained using training data”) to each of a plurality of attributes, a corresponding attribute direction of a plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) within the first dimensional space, (see Neumann, [0026] “Each vector in an n-dimensional vector space may be represented”) such that (i) at least one attribute direction of the plurality of attribute directions… (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) to at least one or more other attribute directions, and (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) (ii) one or more attribute directions of the plurality of attribute directions (see Neumann, [0049] “such that a vector has a geometric direction characterizing the relative quantities of attributes” – there are plurality of attributes and their respective directions) has a sparsity below a threshold level; (see Neumann, [0032] “Cluster analysis may be performed by various cluster models that include connectivity models such as hierarchical clustering, centroid models such ask-means, distribution models such as multivariate normal distribution, density models such as density-based spatial clustering”; [0036] “may select a plurality of clusters having low degree of similarity index… Degree of similarity index values may be compared to a threshold number indicating a minimal degree of relatedness”).
wherein a characteristics of a first attribute changes along a corresponding first attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”) and wherein a characteristics of a second attribute does not change along the first attribute direction (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”).
Neumann does not explicitly teach for each training image of a plurality of training images, one attribute direction of the plurality of attribute directions is orthogonal to at least one more attribute directions. 
However, Kwatra discloses matching facial attributes with source images and also teaches
for each training image of a plurality of training images, (see Kwatra, [0058] “training images may have been evaluated to have the associated facial attribute by users or other persons, search results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of training images as being disclosed and taught by Kwatra in the system taught by Neumann to yield the predictable results of processing the training images to effectively identify classifiers and also identify facial attributes that match (see Kwatra, [0058] “training images may have been evaluated to have the associated facial attribute by users or other persons, search results, and/or other methods. For each received training image, the classifier can determine the facial attributes by using facial recognition techniques, including segmenting facial features and/or examining particular characteristics”).
The proposed combination of Neumann and Kwatra does not explicitly teach one attribute direction of the plurality of attribute directions is orthogonal to at least one more attribute directions. 
However, Mueller discloses relationships between data samples and also teaches
two attributes are/ is orthogonal to each other (see Mueller, [0236] “methods for high-dimensional data include simple bivariate scatterplots which might either be just bivariate using two attribute axes as a projection basis, or multivariate where the projection basis is formed by two general axes oriented in arbitrary (but orthogonal) directions of the high-dimensional space”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of attributes being orthogonal as being disclosed and taught by Mueller in the system taught by the proposed combination of Kwatra, Dandekar and Neumann to yield the predictable results of effectively displaying attributes and their relationships (see Mueller, [0101] “generate a mapping that allows users to appreciate all three types of relationships in a single user interface display: (1) the patterns of the collection of data samples, (2) the patterns of the collection of attributes, and (3) the relationships of data samples with the attributes and vice versa”).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, Kwatra and Mueller in view of Batruni further in view of Dandekar.

Regarding claim 18, the proposed combination of Neumann, Kwatra and Mueller teaches
comprising the plurality of training vectors; (see Neumann, [0048] “utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms”; [0049] “a vector may be represented, without limitation, in n-dimensional space… to classify an input vector including a plurality of user data to vectors representing similar users' data”).
(i) the plurality of attribute directions and (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other”).
The proposed combination of Neumann, Kwatra and Mueller does not explicitly teach generating a training vector matrix comprising the plurality of training vectors; performing a singular value decomposition (SVD) of at least a section of the training vector matrix, to identify a plurality of singular vectors; identifying one or more dominant singular vectors from the plurality of singular vectors; and identifying a reduced dimensional space, based on (ii) the one or more dominant singular vectors, the reduced dimensional space having a lower dimensionality than the first dimensional space.
However, Batruni discloses analysis of  interconnections of nodes and also teaches
generating a training vector matrix of tensor data (see Batruni, [col12 lines36-37] “includes multiple matrices and forms a plurality of vectors across one or more dimensions”).
performing a singular value decomposition (SVD) of at least a section of the training vector matrix, to identify a plurality of singular vectors; (see Batruni, [col3 lines18-20] “performing singular value decompositions (SYDs) on the plurality of harmonic matrices to obtain a plurality of corresponding SYD results”). 
identifying one or more dominant singular vectors from the plurality of singular vectors; and (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”).  
(ii) the one or more dominant singular vectors (see Batruni, [col3 lines21-24] “including selecting one or more dominant components in the plurality of corresponding SYD results to obtain a plurality of reduced results”; [col11 line11] “performing an N-dimensional spectral reduction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of rows in matrix and weightage matrix as being disclosed and taught by Batruni in the system taught by the proposed combination of Neumann, Kwatra and Mueller to yield the predictable results of having analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions (see Batruni, [col1 lines30-40] “The results are often limited in terms of providing insight into complex relationships among data points and effectively measuring the influence of the clusters. Because the processing usually treats data sets independently, information about the interconnections between different types of data is sometimes lost. It would be useful to have techniques that are more efficient and require less computational resources. It would also be useful to have analytical solutions that are more easily parallelized, and that are able to provide greater insight into the data relationships in multiple dimensions”).
The proposed combination of Neumann, Kwatra, Mueller and Batruni does not explicitly teach identifying a reduced dimensional space, based on the reduced dimensional space having a lower dimensionality than the first dimensional space.
However, Dandekar discloses feature vectors and also discloses
identifying a reduced dimensional space, based on (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”) the reduced dimensional space having a lower dimensionality than the first dimensional space (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col6 lines7-11] “the phrase "PCA feature vector" refers to vector output from a PCA map, such as PCA map 304, which has a dimensionality that is less than the dimensionality of the corresponding original feature vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating query vector, reducing the dimensional space and determining target vectors as being disclosed and taught by Dandekar in the system taught by the proposed combination of Neumann, Kwatra, Mueller and Batruni to yield the predictable results of effectively identifying multiple persons in a digital image (see Dandekar, [col1 lines6-10] “The present disclosure relates to identifying multiple persons in a digital image, more particularly, to systems and methods for determining identities of two or more persons in a query image, such as a still image (photo) or a video image, by measuring the strength of connection between them”).

Regarding claim 19, the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches
receiving a query image, along with a query to initiate a search process to find other images based on the query image, (see Kwatra, [0036] “the method receives an indication of one or more facial attributes that are desired for a face depicted in the target image. The desired facial attributes are different than one or more existing facial attributes depicted in the target image”;  [0038] “the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes”; [0018] “a system can pre-process a collection of source images to find and score various facial attributes of faces depicted in those source images. Such facial attributes can include facial expressions (happy, sad, angry, etc.) or other facial features ( e.g., eyes open or closed, or presence of sunglasses, facial hair, etc.)”) the query including a preference value associated with the first attribute, wherein the preference value is indicative of a level of emphasis to be placed on the first attribute during the search process; (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”).  
generating a full query vector (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”) in the first dimensional space, (see Kwatra, [0061] “gives a multi-dimensional feature vector for a single spatial window”) the full query vector representative of the query image; (see Dandekar, [col4 lines31-35] “the face identifier 220 may extract features of the query image and generate a feature vector that includes represents extracted features… this feature vector may be referenced as an original feature vector” – original feature vector is interpreted as full query vector; [col6 lines49-50] “the dimension of the original feature vectors”).
projecting the full query vector to the reduced dimensional space, to generate a query vector; (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”). 
searching a plurality of candidate vectors of the reduced dimensional space, based on (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) (i) the first attribute direction, (see Neumann, [0049] “Each value of n-tuple of values may represent a measurement or other quantitative value associated with a given category of data, or attribute, examples of which are provided in further detail below; a vector may be represented, without limitation, in n-dimensional space using an axis per category of value represented in n-tuple of values, such that a vector has a geometric direction characterizing the relative quantities of attributes in the n-tuple as compared to each other… Two vectors may be considered equivalent where their directions, and/or the relative quantities of values within each vector as compared to each other, are the same… Vectors may be more similar where their directions are more similar, and more different where their directions are more divergent”) (ii) the query vector, (see Dandekar, [col5 lines34-35] “a principal component analysis (PCA) map 304 for reducing the dimension of extracted feature vectors”; [col12 lines14-16] “a set of candidate feature vectors can be selected from a large number of PCA feature vectors stored in the PCA feature database 330”) and (iii) the preference value, (see Kwatra, [0039] “the current position of the indicator 334 is between the happiness attribute icon 326 and the facial hair attribute icon 332 on the circle 324, which indicates that the user has selected these surrounding attributes as the desired facial attributes… can indicate that the user wants to emphasize the happiness attribute more than the facial hair attribute in the desired modifications”; [0061] “gives a multi-dimensional feature vector for a single spatial window… can be combined into a high dimensional feature vector… a continuous score that ranks multiple faces of a person relative to a particular attribute”) to identify one or more target vectors from the plurality of candidate vectors; and (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”) 
causing display of one or more images (see Kwatra, [0050] “the entire selected face depicted in the target image is replaced with a source image portion that also depicts an entire face and is provided from a single source image”) that correspond to the identified one or more target vectors (see Dandekar, [col5 lines36-44] “selecting a group of feature vectors from a large number of feature vectors (i.e., the filter helps reduce the search space); a candidate selector 308 for selecting candidate feature vectors among the group of feature vectors; and a connectedness determinator 310 for calculating the strength of connections between candidates feature vectors on the SNS 104 and selecting a set of vectors among the candidate feature vectors based on the calculated strength”). The motivation for the proposed combination is maintained.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, Kwatra, Mueller, Batruni and Dandekar in view of Bellis.

Regarding claim 20, the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches
wherein the query further includes an intensity value associated with the first attribute, (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) the intensity value is indicative of a characterization of the first attribute that is to be searched, and wherein the process further comprises: (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
prior to (see Kwatra, [0031] “before a target image is to have facial attributes modified”) searching the plurality of candidate vectors,… (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”) based on the intensity value,… (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”) reflects the characterization of the attribute as indicated by (see Neumann, [0049] “characterizing the relative quantities of attributes in the n-tuple”) the intensity value; (see Kwatra, [0044] “the method can determine that the existing target image face does not have any smile ( e.g., a score of 0 in a scale of 0 to 1 ), or can determine that the target image  face has a minor smile (e.g., a score of 0.3 in a scale of 0 to 1 ). If the user has provided an indication of desiring a greater smile attribute for this face, then the method can search for facial attributes in the stored data that have a smile attribute greater than the determined score for the target image, or search for a smile attribute that is greater than the target image score by at least a predetermined amount or threshold amount, such as searching for a score that is at least 0.3 greater than the existing target attribute score”).
wherein the plurality of candidate vectors is searched, (see Dandekar, [col8 lines12-15] “where the query vector refers to the PCA feature vector of a face image ( e.g. 205a )… the vectors in the selected vector group 505c may be selected as candidate feature vectors”).
However, Bellis discloses query vectors and also teaches 
modifying the query vector, (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) such that the query vector, as modified, at least in part (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”) searching based on the query vector after the modification (see Bellis, [col10 lines29-30] “alternatively, the modified version of query vector 204 may weight tokens differently”; [col10 lines35-38] “the query generation process may be refined to generate the aforementioned modified version of query vector 204, which may then be used to search storage system(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of modifying query vector as being disclosed and taught by Bellis in the system taught by the proposed combination of Neumann, Kwatra, Mueller, Batruni and Dandekar teaches to yield the predictable results of improving query generation and/or selection (see Bellis, [col6 lines39-48] “Evaluation logic 124 may be a component of a vulnerability assessment server that analyzes the accuracy of query results. For example, evaluation logic 124 may sort out false positives and/or false negatives based on comparing the query results to any of a variety of data with a known accuracy, such as the results of similar queries, the results of conventional scanning techniques, user feedback, and/or the like. The output of evaluation logic 124 may be provided to query generation logic 120 to improve query generation and/or selection”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156